UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7119



HERMAN E. HARSTON,

                                              Plaintiff - Appellant,

          versus

P. L. HUFFMAN; JIMMY L. HYLTON,

                                             Defendants - Appellees.



                            No. 95-7652



HERMAN E. HARSTON,

                                              Plaintiff - Appellant,

          versus

CHRIS PETERSON; PRINCIPAL UMBERGER; MR. ST. JOHN,

                                             Defendants - Appellees.




Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-94-788-R, CA-94-175)

Submitted:   January 11, 1996             Decided:   January 23, 1996
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Herman E. Harston, Appellant Pro Se.     Martha Murphey Parrish,
Assistant Attorney General, Richmond, Virginia; Peter Duane Vieth,
WOOTEN & HART, P.C., Roanoke, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated appeals Appellant appeals from the
district court's orders denying relief on his 42 U.S.C. § 1983

(1988) complaints. We have reviewed the records and the district

court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Harston v. Huffman,

No. CA-94-788-R; Harston v. Peterson, No. CA-94-175 (W.D. Va. July

11, 1995; June 15, 1995, and Oct. 10, 1995). We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED


                                2
3